DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 10, 12, 14-15, 17-18, 20, 22-23, and 25-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Per the amendment filed 2/4/2022, the instant claims diverge from the art of record both in methodology and target/population for the instantly claimed method. Specifically, the art of record fails to at least disclose and teach pancreatic GABA measurement from 3ppm peak amplitude difference spectra measurements relative to an internal reference and wherein the spectra is a proton magnetic resonance (1H-MR) spectra from a multi-channel array around the torso of a subject and processed with J-difference editing from selected channels of the receiver array. The art of record to Porges in view of Begovatz et al discloses and teaches GABA peak measurements with MR spectra differences, but differs in that the target of the frontal lobe as well as the methodology of the acquisition is performed differently than the instant recitation/claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793